DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-14 are pending (claim set as filed on 12/19/2019).

Priority
	This application is a CON of PCT/CN2018/114552 filed on 11/08/2018 which has foreign applications to CN2018-109254213 filed on 08/15/2018 and CN2018-110613927 filed on 09/12/2018.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) filed on 02/13/2020 has been considered.

Drawings
	The drawings filed on 12/19/2019 have been accepted.

Specification
The specification is objected to for the use of the trademark “Annexin V Binding Buffer” which is recited in several occurrences in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. Although the use of trademarks is 

Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For similar reasons noted above, claim 3 appears to contain the trademark/trade names “Annexin V Binding Buffer”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. §112(b) (see Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982)). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a buffer in the claimed method, it is not 

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Chao (Study on Chemical And Biological Characters of Biofilm Attached on the Porous Carriers, 2015 - cited by the ISA and in the IDS filed on 02/13/2020) in view of Marchant (Thermophilic bacteria in cool temperate soils: are they metabolically active or continually added by global atmospheric transport, 2008). 
Chao’s general disclosure is directed to wastewater treatment and discloses that biofilm is the most commonly used biological method to treat the effluent (see abstract). Chao teaches a method for measuring biofilm activity, comprising: acquiring a biofilm from a carrier and 
However, Chao does not teach: comparing the measured results of the cell activity states of the biofilm preserved at different temperatures with those of the biofilm before preservation, and taking the preservation temperature closest to the cell activity state of the biofilm before preservation as the optimum preservation temperature via flow cytometry (claims 1 and 3’s limitations).
Marchant discloses “survival experiments using a representative Geobacillus isolate have indicated that while cells lose viability rapidly at most temperatures, populations can increase only when the temperature allows growth to take place at a rate which exceeds death rate” (see abstract). Marchant discloses geobacilli is capable of denitrifying activity at normal ambient temperatures as well as at temperatures up to 60°C (see page 842, right col. 2nd ¶). Marchant teaches a batch denitrification assay was performed with the strain T-80 culture at an incubation temperatures of 35, 40, 45, 50, 60, and 70°C (see page 843, left col.). Marchant teaches method of measuring cells using flow cytometry (see page 843, right col.: Flow cytometry). Marchant further teaches a method comprising: measuring dead/live cells (see page 848, left col., of an aerobic denitrifier (G. thermoleovorans T80, page 848, left col.) stored at different temperatures (see page 848, Fig. 5) and taking a preservation temperature 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine an optimum preservation temperature of a wastewater treatment biofilm following the teachings or guidance of the cited prior art references. To the ordinary artisan, biofilm cell activity is commonly known to be influenced by temperature because, as evident by Marchant, microorganisms’ survival or viability is affected by temperature wherein the disclosure performs assays at various temperatures to determine its effects on microorganisms. Thus, it would have been readily apparent to use the flow cytometry disclosed in Chao to measure biofilm cell activity, and to determine the optimal preservation temperature by detecting activity in live cells, early apoptosis cells, late apoptosis cells, and dead cells at different temperatures. Moreover, the MPEP at 2141 provides exemplary rationales that may support a conclusion of obviousness which include: (a) combining prior art elements according to known methods to yield predictable results. The MPEP at 2144.05 (I) also states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation … The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”. Hence, the claimed invention is deemed a . 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Marchant as applied to claims 1 and 3 above, and in further view of Harbin (CN 101817585A - cited by the ISA and in the IDS filed on 02/13/2020).
The combined disclosures of Chao and Marchant, herein referred to as modified-Chao, is discussed above as it pertains to a method for determining an optimum preservation temperature of a wastewater treatment biofilm based on flow cytometry.
However, modified-Chao does not teach: the wastewater treatment biofilm comprises aerobic granular sludge (claim 2); or preliminarily culturing and maturing the biofilm; placing in a preservation medium and preserving at the optimum preservation temperature; recovering activity; and using for an engineering application (claim 9’s limitations). 
Harbin discloses method for rapidly recovering nitrogen- and phosphorus-removal properties of low temperature aerobic granular sludge, comprising the following steps: 1. acquiring aerobic granular sludge which has been cultured to maturity, allowing to settle before discarding the supernatant, and then adding a matrix solution thereto and storing the same in a refrigerator at 4°C to obtain a cooled aerobic granular sludge; 2, returning the cooled aerobic granular sludge to an intermittent internal gas-lift loop reactor operated at 10°C, and running the reactor under fixed conditions for 33 days to achieve the rapid recovery of nitrogen- and phosphorus-removal properties of low-temperature aerobic granular sludge (see abstract).
It would have been obvious to one of ordinary skill in the art to envisage a biofilm comprising aerobic granular sludge and combining the methods of modified-Chao and Harbin to .

Claims 4-8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Marchant and Harbin as applied to claims 1-3 and 9 above, and in further view of Devi (Effect of Nutrients on Biological Nitrification, 2014). 
The combined disclosures of Chao, Marchant, and Harbin, herein referred to as modified-Chao, is discussed above as it pertains to a method for determining an optimum preservation temperature of a wastewater treatment biofilm based on flow cytometry.
However, modified-Chao does not teach: filtration using a nylon membrane having a pore size of 5-15 µm or 6-8 µm (claims 4-5); or the preservation medium conditions having the COD, nitrogen, or phosphorous concentrations or ratios (as seen in claims 10 and 13). 
Devi teaches the importance of salt/nutrients in denitrification (see page 1284, 3rd ¶) by bacteria (and its application in biofilm reactor in wastewater treatment system) using di-sodium hydrogen phosphate, etc. (see page 1286, 1st full ¶ and page 1289).
Regarding the claim limitations pertaining to the buffer pH range, salt concentrations, dilution ratio and pore size of filtration, it would have been obvious to optimize these conditions rd ¶) growth (and its application in biofilm reactor in wastewater treatment system) using di-sodium hydrogen phosphate, etc. (see page 1286, 1st full ¶ and page 1289). Therefore, it would have been prima facie obvious for one of ordinary skill in the art to optimize the condition for flow cytometry analysis of aerobic denitrifier. A person of ordinary skill in the art would have been motivated to make the modification because the cited reference teaches method of denitrify bacteria growth and importance of salt/nutrients in denitrification (page 1284, 3rd ¶) by bacteria (and its application in biofilm reactor in wastewater treatment system) using di-sodium hydrogen phosphate, etc. (see page 1286, 1st full ¶ and page 1289). In addition, it would have been obvious to one skilled in the art to optimize the condition for analysis as taught by the combination of Marchant and Devi to achieve the predictable result of accurate analysis.

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Marchant and Harbin as applied to claims 1-3 and 9 above, and in further view of Wu (Nitrification–denitrification via nitrite in SBR using real-time control strategy when treating domestic wastewater, 2007). 
The combined disclosures of Chao, Marchant, and Harbin, herein referred to as modified-Chao, is discussed above as it pertains to a method for determining an optimum preservation temperature of a wastewater treatment biofilm based on flow cytometry.
However, modified-Chao does not teach: a sequencing batch reactor and a real-time control system (claims 11-12); or an anoxic-oxic process (claim 14).
Wu teaches a lab-scale sequencing batch reactor (SBR) was employed to treat low C/N ratio municipal wastewater to investigate the stability of nitrification–denitrification via nitrite using a real-time control strategy to switch aeration on and off (see abstract & Materials-Methods section). Wu discloses “nitrification–denitrification via nitrite is a new biological nitrogen removal process. Compared with conventional biological nitrogen removal process via nitrate, it could save aeration energy, shorten reaction time and save denitrification carbon source consumption. Factors such as temperature, pH, dissolved oxygen (DO) concentration and free ammonia (FA) concentration affect the nitrogen removal via nitrite” (see page 87: Introduction). 
Wu also discloses that “Temperature can be regarded as a selection pressure of ammonia oxidizing bacteria (AOB) and nitrite oxidizing bacteria (NOB) because of the different of growth kinetics under different temperatures. Effect of temperature on nitrogen removal was investigated by switching the operating conditions from a 30 days operation at 28±0.5 °C to ambient temperature for the next 30 days, under real-time control conditions” (see page 91, left col.: Effect of Temperature). 
It would have been obvious to one of ordinary skill in the art to employ a sequencing batch reactor and real-time control strategies such as taught by Wu in the method of modified-Chao to arrive at the technical solution of preserving a biofilm at an optimal preservation temperature, recovering activity, and then using for an engineering application in the treatment of wastewater. The MPEP at 2141 provides exemplary rationales that may support a conclusion of obviousness which include: (a) combining prior art elements according to known methods to yield predictable results; (c) use of known technique to improve similar devices (methods, or products) in the same way; or (d) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. Hence, the claimed invention is deemed a readily obvious and predictable combination of the cited references. Furthermore, the ratios, aeration/reaction/settling/drainage periods, are deemed to be variable and adjustable parameters of particular conventional working conditions. This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning these variables, it would be prima facie .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what 

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-3 and 6-10 of co-pending Application no. 16/869,670 (claim set as filed on 05/08/2020).
Although the claims at issue are not identical, they are not patentably distinct from each other because both in the instant claims and co-pending ‘670 are directed to: methods for determining an optimum preservation temperature, comprising: measuring a cell activity state stored at different temperatures based on flow cytometry, and taking a preservation temperature closest to the cell activity state, wherein the measuring the cell activity state comprises measuring contents of living cells, early apoptotic cells, late apoptotic cells and dead cells.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-2 and 7-10 of co-pending Application no. 16/869,679 (claim set as filed on 05/08/2020).
Although the claims at issue are not identical, they are not patentably distinct from each other because both in the instant claims and co-pending ‘679 are directed to: methods for determining an optimum preservation temperature, comprising: measuring a cell activity state 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-5 and 12-14 of co-pending Application no. 16/656,391 (claim set as filed on 10/17/2019).
Although the claims at issue are not identical, they are not patentably distinct from each other because both in the instant claims and co-pending ‘391 are directed to: methods for determining an optimum preservation temperature, comprising: measuring a cell activity state stored at different temperatures based on flow cytometry, and taking a preservation temperature closest to the cell activity state, wherein the measuring the cell activity state comprises measuring contents of living cells, early apoptotic cells, late apoptotic cells and dead cells.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653